Citation Nr: 1503833	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO. 11-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from September 1984 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's bilateral hearing loss was manifested by no more than level III hearing impairment in the right ear and no more than level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in February 2009 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, Social Security Administration (SSA) records, examination reports, and the statements of the Veteran.

Additionally, the Veteran's claim was remanded in December 2013 to obtain outstanding VA treatment records, SSA records, and to schedule the Veteran for an appropriate VA examination.  The record contains a January 2014 letter to the Veteran requesting the Veteran to identify or submit additional medical evidence.  Outstanding VA medical records were added to the Veteran's claims file in December 2013, February 2014, and April 2014.  Finally, an audiometric examination was completed in May 2014 in accordance with the remand directive.  The examination contains adequate and sufficient results and findings on which to properly rate the Veteran's bilateral hearing loss.  As such, the Board finds that the October 2012 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In addition to the May 2014 examination, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2009 and May 2010.  Prior to the May 2014 VA examination, the Veteran asserted that his service-connected bilateral hearing loss disability had grown worse.  VA's General Counsel has interpreted that, when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2014).  Accordingly, the Veteran was afforded another VA examination in May 2014 and there is no indication of a worsening since.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  At the May 2014 audiometric examination the Veteran was asked how his bilateral hearing loss impacted his daily life including his ability to work.  The Veteran reported difficulty understanding speech and resulting embarrassment.  As such, the Board finds that the examiner has fully described the functional effect of the Veteran's bilateral hearing loss.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (2014).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

Throughout the period on appeal, the Veteran's bilateral hearing loss has been rated as noncompensable.  The most probative evidence consists of the March 2009, May 2010, and May 2014 VA examinations where the Veteran was seen by a VA audiologist and evaluated for hearing loss.  At the March 2009 examination, audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
15
LEFT
40
50
45
50
60
Puretone averages: Right - 16.25; Left - 51.25
Maryland CNC Scores: Right - 96 percent; Left - 92 percent

Based on these results, and applying Table VI, the Veteran is shown to have level I hearing impairment in the right ear and level I hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The provisions under 38 C.F.R. § 4.86 do not apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are not all 55 decibels or greater, nor is the puretone threshold 30 decibels or fewer at 1000 Hz and 70 decibels or greater at 2000 Hz, in either ear.

At the May 2010 examination, audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
30
LEFT
15
15
35
60
60
Puretone averages: Right - 26.25; Left - 42.50
Maryland CNC Scores: Right - 80 percent; Left - 88 percent

Based on these results, and applying Table VI, the Veteran is shown to have level III hearing impairment in the right ear and level II hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The provisions under 38 C.F.R. § 4.86 do not apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are not all 55 decibels or greater, nor is the puretone threshold 30 decibels or fewer at 1000 Hz and 70 decibels or greater at 2000 Hz, in either ear.

Lastly, at the May 2014 examination, audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
40
35
30
50
60
Puretone averages: Right -10; Left - 43.75
Maryland CNC Scores: Right - 96 percent; Left - 90 percent

Based on these results, and applying Table VI, the Veteran is shown to have level I hearing impairment in the right ear and level II hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The provisions under 38 C.F.R. § 4.86 do not apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are not all 55 decibels or greater, nor is the puretone threshold 30 decibels or fewer at 1000 Hz and 70 decibels or greater at 2000 Hz, in either ear.

As described, the audiometric results do not show that a compensable schedular rating is warranted for the Veteran's bilateral hearing loss at any point during the period on appeal.  At worst, the Veteran's disability has resulted in level III impairment of the right ear and level II impairment of the left.  Applying these designations to Table VII does not result in a compensable rating.  The VA examination reports represent the best evidence for deciding the claim as they contain comprehensive audiometric testing sufficient for rating the disability.

III. Conclusion and Other Considerations

The Board has reviewed the multiple statements from the Veteran and, while they do paint a picture of the level of his hearing impairment, these statements do not establish that an increased schedular rating is warranted, since such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As described, rating determinations for hearing loss are made based solely on the application of mechanical audiometric testing and speech recognition scores which reflect the extent of the hearing loss and not the cause of the hearing loss.  The multiple hearing tests conducted in this case do not demonstrate that an increased schedular rating is warranted for the Veteran's bilateral hearing loss at any point.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Decreased hearing and being unable to hear some distinguishable words or family members are symptoms contemplated by the hearing impairment levels.  See Martinak, 21 Vet. App. at 455.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU).  As such, no further analysis with regard to any impairment the Veteran's hearing loss may have on his ability to work is necessary.


In sum, the evidence demonstrates that, for the entire period on appeal, the Veteran's hearing loss symptoms resulted in a noncompensable disability rating.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


